Case 3:20-cv-01260-MMH-PDB Document 8 Filed 01/19/21 Page 1 of 3 PageID 58




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

MATHEW JOSEPH,

                  Plaintiff,
v.
                                               Case No. 3:20-cv-1260-J-34PDB
JACKSONVILLE SHERIFF’S
OFFICE, RON DESANTIS,
MELISSA NELSON,

                  Defendants.


                                   ORDER

      Plaintiff Mathew Joseph, a detainee who is housed at the Community

Transition Center in Jacksonville, Florida, initiated this action on October 15,

2020, by filing a Complaint in the Fourth Judicial Circuit Court in and for

Duval County, Florida. See Doc. 1-2 at 1, Case No. 16-2020-CA-005889-XXXX-

MA, Docket. In the Complaint (Doc. 3), Joseph names the following

Defendants: (1) Jacksonville Sheriff’s Office (JSO) Mike Williams; (2) Governor

Ron DeSantis; and (3) State Attorney Melissa Nelson. Defendant JSO (City of

Jacksonville) removed the case to this Court on November 5, 2020. See Notice

of Removal (Doc. 1). Additionally, the City of Jacksonville (City) filed a Motion

to Dismiss Complaint With Prejudice (Doc. 5) on November 12, 2020. The

Court directed Joseph to respond to the Motion to Dismiss by January 15, 2021.

See Order (Doc. 6).
Case 3:20-cv-01260-MMH-PDB Document 8 Filed 01/19/21 Page 2 of 3 PageID 59




        Before the Court is the City’s Unopposed Motion to Remand (Motion;

Doc. 7), filed January 8, 2021. In the Motion, the City requests a remand to the

Fourth Judicial Circuit Court in and for Duval County, Florida, pursuant to 28

U.S.C. § 1446(b). See Motion at 1. The City asserts that “the removal was

defective” due to the City’s “inadvertent failure to obtain the consent of all co-

defendants” prior to removal. Id. at 1. According to Defendant’s counsel,

neither Plaintiff Joseph, Defendant DeSantis, nor Defendant Nelson opposes

the City’s request for remand. See id. at 2.

        Notably, the City suggests that remand is appropriate for the same

reason in Carlos Thomas v. Jacksonville Sheriff’s Office, et al., Case No. 3:20-

cv-1261-J-39MCR. See id. However, the City has not filed a motion to remand

in Case No. 3:20-cv-1261-J-39MCR. Therefore, the Court will take no action on

the City’s suggestion at this time. The parties may file a similar unopposed

motion in Case No. 3:20-cv-1261-J-39MCR if they agree to the remand of that

case.

        In consideration of the foregoing, it is now

        ORDERED:

        1.    Defendant City of Jacksonville’s Unopposed Motion to Remand

(Doc. 7) is GRANTED.

        2.    The Clerk is directed to remand the case back to the Fourth

Judicial Circuit Court in and for Duval County, Florida, and to mail a certified

                                             2
Case 3:20-cv-01260-MMH-PDB Document 8 Filed 01/19/21 Page 3 of 3 PageID 60




copy of this Order to the Clerk of that court. After remand is effected, the Clerk

shall terminate any pending motions and close this case.

      DONE AND ORDERED at Jacksonville, Florida, this 19th day of

January, 2021.




sc 1/19
c:
Mathew Joseph, #2020003812
Counsel of Record




                                           3
